Citation Nr: 0312570	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-11 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a post-operative bilateral testicular disorder 
to include scrotal orchidopexy residuals.  

2.  Entitlement to service connection for a chronic low back 
disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1974 to October 1974 
and from July 1977 to February 1979.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 1999 rating decision of the San Juan, the Commonwealth 
of Puerto Rico, Regional Office (RO) which determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a post-operative bilateral testicular disorder to include 
scrotal orchidopexy residuals; determined that the veteran 
had not submitted well-grounded claims for service connection 
for both a chronic low back disorder and an acquired 
psychiatric disorder to include an anxiety disorder; and 
denied the claims.  In November 2001, the RO adjudicated the 
veteran's claims of entitlement to service connection for a 
chronic low back disorder and an acquired psychiatric 
disorder on the merits and again denied the claims.  In 
January 2003, the Board determined that additional 
development of the record was needed.  The veteran has been 
represented throughout this appeal by the American Legion.  

The issues of service connection for a chronic low back 
disorder and an acquired psychiatric disorder are the 
subjects of the REMAND portion of this decision below.  


FINDINGS OF FACT

1.  In December 1982, the RO denied service connection for a 
post-operative bilateral testicular disorder to include 
scrotal orchidopexy residuals.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
December 1982.

2.  The documentation submitted since the December 1982 
rating decision is either cumulative or redundant; bears 
directly, but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  


CONCLUSION OF LAW

The December 1982 rating decision denying service connection 
for a post-operative bilateral testicular disorder to include 
scrotal orchidopexy residuals is final.  New and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a post-operative bilateral testicular disorder 
to include scrotal orchidopexy residuals has not been 
presented.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for a post-operative 
testicular disorder, the Board observes that the Department 
of Veterans Affairs (VA) has secured or attempted to secure 
all relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's application.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  In September 2001, the RO advised the 
veteran of the evidence that would be necessary for him to 
substantiate his application.  In January 2003, the Board 
determined that additional development of the veteran's 
application to reopen his claim of entitlement to service 
connection for a post-operative testicular disorder was 
required.  In March 2003, the Board wrote to the veteran and 
his accredited representative and requested that they provide 
information as to post-service treatment of the veteran's 
post-operative bilateral testicular disorder.  The veteran's 
claims file does not reflect that a response to the Board's 
request has been received.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VA's 
duty to assist the veteran in the proper development of his 
case is "not always a one-way street" and the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Therefore, the Board finds that all relevant facts 
have been properly developed to the extent possible.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  In reviewing an 
application to reopen a veteran's claim of entitlement to 
service connection, the VA must initially determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (2002) in order to have the prior final 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence has been presented, the VA may then 
proceed to evaluate the merits of the claim after ensuring 
that its duty to assist the veteran has been fulfilled.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  


I.  Prior RO Final Decision

In December 1982, the RO denied service connection for a 
post-operative bilateral testicular disorder to include 
orchidopexy residuals based upon its determination that the 
veteran had a pre-existing testicular disorder; underwent an 
inservice remedial testicular surgical procedure; and 
exhibited no chronic testicular disability or other 
abnormality at the most recent VA examination.  The veteran 
was informed in writing of the adverse decision and his 
appellate rights in December 1982.  

The evidence upon which the RO based its determination 
consisted of the veteran's service medical records; the 
report of a November 1982 VA examination for compensation 
purposes; and the veteran's September 1982 Veteran's 
Application for Compensation or Pension (VA Form 21-526).  
The veteran's service medical records reflect that he 
repeatedly complained of left scrotal area swelling and 
tenderness.  A December 1977 Army hospital summary notes that 
the veteran was admitted for treatment of intermittent left 
testicular torsion.  The veteran subsequently underwent an 
elective bilateral scrotal orchidopexy.  The report of the 
veteran's January 1979 physical examination for service 
separation conveys that the veteran was found to exhibit a 
normal genitourinary system.  No testicular abnormalities 
were identified.  The report of a November 1982 VA 
examination for compensation purposes states that the veteran 
complained of bilateral testicular tenderness to palpation.  
On examination, the veteran was found to exhibit normal 
testes.  The VA examiner observed that "no pathology [was] 
found."  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2002) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2002).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the December 1982 RO decision 
consists of VA and private clinical documentation and written 
statements from the veteran and his accredited 
representative.  In his June 1999 Appeal to the Board (VA 
Form 9), the veteran advanced that he experienced no 
testicular disabilities prior to active service and underwent 
testicular surgery while stationed in Germany during active 
service.  He reported that he received post-service treatment 
for his bilateral testicular disorder.  As noted above, the 
veteran failed to respond to the Board's 2003 written request 
that he identify the provider or providers of such treatment.  
In his April 2002 written presentation, the veteran's 
accredited representative asserts that a review of the 
service medical records indicates that the veteran sustained 
a chronic acquired testicular disorder during active service.  
The additional VA and private clinical documentation does not 
address the veteran's alleged chronic bilateral testicular 
disorder.  

After reviewing the additional documentation, the Board finds 
that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for a testicular disorder.  The additional 
evidence is cumulative in nature.  The veteran had advanced 
that he initially incurred a bilateral testicular disorder 
during active service at the time of the prior RO decision.  
There is no indication that either the veteran or his 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, such statements may not 
be considered as competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

When the veteran's claim was previously denied, there was no 
competent evidence that the veteran had a chronic testicular 
disorder.  The recent submissions have not cured this defect.  
In light of the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
post-operative bilateral testicular disorder to include 
scrotal orchidopexy residuals.  




ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a post-operative bilateral 
testicular disorder to include scrotal orchidopexy residuals 
is denied.  


REMAND

In January 2003, the Board determined that additional 
development of the record was needed.  In April 2003, the 
veteran was afforded VA psychiatric and orthopedic 
evaluations.  The examination reports have been incorporated 
into the record.  The veteran has not waived RO consideration 
of the additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Accordingly, this case 
is REMANDED for the following action: 

The RO should readjudicate the veteran's 
claims of entitlement to service 
connection for a chronic low back 
disorder and an acquired psychiatric 
disorder to include an anxiety disorder.  
If any of the benefits sought on appeal 
remain denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran and his representative 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


